Per Curiam.
This was an action by the appellant against the appellee. Issue, trial by the court, finding and judgment for the defendant, a motion for a new trial being overruled, and exception taken.
Upon an examination of the evidence in the cause, we are of opinion, that a new trial should have been granted. The suit was upon a note executed to the plaintiff by the defendant by the name of “ E. Paul.” The note was given for a balance due the plaintiff for sewing machines ordered by the defendant by the name of E. Paul. In the purchase and sale of the sewing machines and the giving of the notes, the plaintiff supposed that the defendant’s name was E. Paul. The *99defendant was doing business under tbe name of E. Paul, and tbe plaintiff bad no reason to suppose tbat E. Paul was any other person than tbe defendant. It was claimed by tbe defendant tbat tbe initial E. was intended for Eliza, bis wife, for whom be claimed to have been doing business, as ber agent, and tbat tbe note was hers, and not bis. Under tbe circumstances disclosed by tbe evidence, we tbink it clear tbat tbe note should be regarded as tbe note of tbe defendant, even if bis wife bad bad tbe legal power to constitute him ber agent, with authority to bind ber by tbe execution of tbe note. Tbe note was in tbe usual form, and signed simply “ E. Paul.77
Tbe defendant also relied upon bis discharge in bankruptcy. But passing .over some objections which are urged against tbe discharge, as tbat tbe debt was fraudulently contracted, we tbink it was sufficiently established tbat be promised, after tbe discharge, to pay tbe note. We tbink tbe ends of justice will be promoted by a new trial of tbe cause.
Tbe judgment below is reversed, with costs, and tbe cause remanded for a new trial.